Citation Nr: 1110986	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  05-25 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran had active service from October 1967 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for type II diabetes mellitus.

In August 2008 correspondence, the Veteran's attorney maintained that a claim for entitlement to service connection for a heart murmur was also before the Board.  The Board notes, however, that a petition to reopen a claim for service connection for a heart murmur was denied by the Board in June 2002.  The record reflects that since that time, the Veteran has not attempted to reopen the claim.  Accordingly, to the extent the Veteran's attorney may be attempting to reopen the previously-denied claim of entitlement to service connection for a heart murmur, that matter is referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he incurred type II diabetes mellitus due to exposure to herbicide agents during active service in Korea.  

Initially, the Board notes that in an August 2003 notice of disagreement and an August 2005 VA Form 9, the Veteran's attorney noted that the Veteran has not been provided with notice under the Veterans Claims Assistance Act of 2000 (VCAA) with respect to his claim for service connection for diabetes mellitus.  In a supplemental statement of the case (SSOC) issued in December 2010, the RO incorrectly stated that VCAA notice with regard to this issue was provided in June 2002.  A review of the record reveals that the Veteran's claim for service connection for diabetes mellitus was not submitted until July 2002, and, during the course of the appeal, the RO had not issued VCAA notice.  The June 2002 VCAA notice was provided with respect to other claims received prior to the diabetes mellitus claim.  Upon remand, the Veteran should be issued a VCAA notification letter that provides the evidence and information needed to substantiate a claim for service connection for diabetes mellitus, to include as secondary to herbicide exposure.  

In addition, the Department of Defense (DOD) has confirmed that the herbicide, Agent Orange, was used from April 1968 through July 1969 along the Korean demilitarized zone (DMZ) to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  If it is determined that a Veteran who served in Korea during this time period belonged to one of the units identified by DOD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  VA Adjudication Procedure Manual, MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

If the Veteran served in a different unit located in Korea during this time period, the Veteran's unit's location must be verified through VA's Compensation and Pension Service and the United States Army & Joint Services Records Research Center (JSRRC).  Id.

The Veteran has a current diagnosis of diabetes mellitus.  His personnel records show that he served in Korea from May 5, 1968 to June 5, 1969 and that he was assigned to Company A, USA ASCOM (Army Support Command Korea) Depot.  The RO has determined that the Veteran's unit is not among those identified as having served in or around the DMZ during the applicable time period in Korea.  The Veteran, however, has asserted that the USA ASCOM Depot was the supply depot for South Korea from May 4, 1968 to June 4, 1969 and that as a supply specialist, he handled everything the Armed Forces used in Korea.  He stated that he was only 12 to 15 miles south of the DMZ and, in fact, visited the DMZ on three to four occasions.  In light of the Veteran's contentions, the Veteran's unit's location must be verified through VA's Compensation and Pension Service and JSRRC.

VA has a duty to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2010).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

Therefore, as such information is relevant to the Veteran's claim, morning reports, specific information on the location in which the Veteran's unit served in Korea, and any evidence that he was detailed to or traveled along the DMZ must be requested. MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be notified of the information and evidence needed to substantiate his claim for service connection for diabetes mellitus, to include as secondary to herbicide exposure.  Depending upon the Veteran's response, any and all assistance due to him must then be provided by VA. 

2.  The AMC must comply with the provisions of VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.n and attempt to verify the Veteran's claimed herbicide exposure as follows:

a)  Request information from appropriate sources to verify the USA ASCOM's location in South Korea and whether the Veteran's duties as a supply specialist from May 1968 to June 1969 would have required him to go to the DMZ for any reason.

b)  If a negative response is received from the C&P Service, the AMC should submit a request to JSRRC for verification of exposure to herbicides based on the Veteran's allegations as outlined in the claims folder and as summarized above.

3.  If the benefit sought on appeal remain denied, issue a supplemental statement of the case before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


